TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00095-CV



     James P. Foster, Randi L. Foster, and Coast Range Investments, LLC, Appellants

                                                 v.

                       John Landwehr and Kristin Landwehr, Appellees


               FROM THE 335TH DISTRICT COURT OF BASTROP COUNTY
     NO. 608-335, THE HONORABLE REVA TOWSLEE-CORBETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellants James P. Foster and Randi L. Foster have notified this Court that

they have filed for bankruptcy protection (United States Bankruptcy Court, D. Wyo., Case

No. 20-20031). See Tex. R. App. P. 8.1. Accordingly, this appeal is stayed. See 11 U.S.C. § 362;

Tex. R. App. P. 8.2. Any party may file a motion to reinstate if permitted by federal law or the

bankruptcy court. See Tex. R. App. P. 8.3(a). It is the parties’ responsibility to notify the Court

as soon as possible if an event occurs that would allow reinstatement. See id. Failure to notify

this Court of a lift of the automatic stay or the conclusion of the bankruptcy proceeding may

result in the dismissal of this appeal for want of prosecution. See id. R. 42.3(b).
Before Justices Goodwin, Baker, and Triana

Bankruptcy

Filed: January 13, 2021




                                             2